Name: Council Regulation (EEC) No 961/87 of 31 March 1987 amending Regulation (EEC) No 230/87 on the free supply of intervention stocks of processed cereals to charitable organizations
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 4. 87 Official Journal of the European Communities No L 91 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 961/87 of 31 March 1987 amending Regulation (EEC) No 230/87 on the free supply of intervention stocks of processed cereals to charitable organizations Member States, that time limit should be extended by one month, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 7 (4) thereof, Having regard to the proposal from the Commission, Whereas, in order to mitigate the difficulties resulting from the particularly severe weather conditions of the winter of 1986/87, the Council adopted Regulation (EEC) No 230/87 (3); Whereas the said Regulation provides in particular that the cereals in question must be taken over from the inter ­ vention agencies by 31 March 1987 ; whereas, in view of the administrative procedures necessary to implement the said Regulation, certain Member States have been unable to comply with that time limit ; whereas, to enable the objective of the said Regulation to be achieved in all HAS ADOPTED THIS REGULATION : Article 1 In Article 1 (2) of Regulation (EEC) No 230/87, the date *31 March 1987' is replaced by '30 April 1987' in respect of quantities which charitable organizations have, by 1 April 1987, requested the competent authorities to distri ­ bute free of charge in the form of processed products. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1987. For the Council The President P. DE KEERSMAEKER o OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139, 24. 5. 1986, p. 29. 0 OJ No L 25, 28 . 1 . 1987, p. 2.